Citation Nr: 0005202	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-13 712A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' February 1998 decision that 
denied entitlement to separate disability ratings for peptic 
ulcer disease and intestinal parasitism (Trichuris 
trichiura). 

2.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' February 1998 decision that 
denied entitlement to an increased rating for peptic ulcer 
disease with intestinal parasitism, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had prewar service from September 1, 1941, to 
December 7, 1941.  He served in a beleaguered status from 
December 8, 1941, to April 9, 1942, and was a prisoner of war 
from April 10, 1942, to August 5, 1942.  The veteran had 
regular Philippine Army service from May 1, 1945, to March 3, 
1946.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging clear and unmistakable 
error (CUE) in a February 1998 Board decision as to the two 
issues noted above.  

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(1999) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to which the motion 
relates.  If the applicable decision involved more than one 
issue on appeal, the motion must identify the specific issue, 
or issues, to which the motion pertains.  The Board notes 
that the veteran's motion for revision of a Board decision 
based on CUE was dated on May 13, 1999, and received at the 
Board on May 26, 2999.  Although that signed written motion 
included the name of the veteran as moving party, his file 
number, and identified the specific issues to which the 
motion pertained, it did not specify the date of the Board 
decision to which the motion related.  

Notwithstanding, the May 1999 motion did specifically refer 
to a prior "communication" from the Board, dated September 
4, 1998.  That "communication" was, in fact, a denial of a 
motion for reconsideration of the Board's February 1998, 
decision.  The Board also stated in that September 1998 
decision, however, that it was construing the moving party's 
motion for reconsideration as a request for revision of a 
prior Board decision on the grounds of CUE.  Consequently, 
the Board finds that the moving party has sufficiently 
identified "the date of the Board decision to which the 
motion related" to satisfy the requirements of 38 C.F.R. 
§ 20.1404(a).  By the same token, the Board will deem the 
allegations advanced by the moving party in his motion for 
reconsideration to be part of the current motion for CUE 
review.  




FINDINGS OF FACT

1.  In February 1998, the Board determined that the 
assignment of separate disability ratings for peptic ulcer 
disease and intestinal parasitism was prohibited by 
regulation.  Consequently, the Board found that there was no 
legal basis upon which to grant a separate disability rating 
for peptic ulcer disease and intestinal parasitism.

2.  The Board also determined in February 1998, that the 
moving party's gastrointestinal disability was primarily 
manifested by periods of epigastric pain and occasional 
nausea, and that there was no evidence of weight loss, 
periodic vomiting, recurrent hematemesis or melena, 
malnutrition, diarrhea, constipation, or bowel disturbance.  
Consequently, the Board found that a rating in excess of 10 
percent for peptic ulcer disease with intestinal parasitism 
was not warranted.

2.  The Board's decision of February 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's February 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); and 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1993, the Board denied service connection for 
ascariasis and trichuriasis.  The moving party appealed this 
decision to the United States Court of Veterans Appeals (now, 
the U.S. Court of Appeals for Veterans Claims ) (hereinafter, 
the Court).  The Court granted the moving party's motion for 
remand in June 1994, vacating the Board's decision, and 
remanding the case.  A February 1995 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), established service connection for 
peptic ulcer with intestinal parasitism (Trichuris trichiura) 
and assigned a 10 percent rating under Diagnostic Codes 7399-
7324.  The increased rating issue remained on appeal in 
accordance with the holding of AB v. Brown, 6 Vet. App. 35 
(1993), while the moving party's contention that his peptic 
ulcer should be rated separately from his intestinal 
parasitism was subsequently perfected for appeal.  

Following development of the record, the Board entered a 
decision in February 1998 on this matter.  In that decision, 
the Board first determined that the assignment of separate 
disability ratings for peptic ulcer disease and intestinal 
parasitism was prohibited by regulation, namely 38 C.F.R. 
§ 4.114 (1998), since that regulation specifically prohibited 
the combination of certain diagnostic codes, including the 
combination of Diagnostic Codes 7304, 7305, or 7306 
(governing the evaluation of Ulcers) with Diagnostic Code 
7324 (governing the evaluation of intestinal parasitism by 
analogy).  Consequently, the Board found that there was no 
legal basis upon which to grant a separate disability rating 
for peptic ulcer disease and intestinal parasitism.

The Board also determined that the moving party's 
gastrointestinal disability was primarily manifested by 
periods of epigastric pain and occasional nausea, and that 
there was no evidence of weight loss, periodic vomiting, 
recurrent hematemesis or melena, malnutrition, diarrhea, 
constipation, or bowel disturbance.  The Board found further, 
that the predominant disability picture of the veteran's 
gastrointestinal disability was best reflected by rating that 
disability under Diagnostic Code 7305 for duodenal ulcers.  
Consequently, the Board concluded that a rating in excess of 
10 percent for peptic ulcer disease with intestinal 
parasitism was not warranted, since under Diagnostic Code 
7305, a 10 percent rating is assigned when the disability is 
mild, with recurring symptoms once or twice yearly, while a 
20 percent rating requires a moderate disability marked by 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.

Reconsideration of this determination was denied in September 
1998.  In April 1999, the moving party was provided a copy of 
the pertinent regulations regarding CUE.  In May 1999, the 
moving party requested revision of the Board's February 1998 
decision based on CUE.  

Analysis

The only written argument submitted by the moving party with 
respect to his motion for revision of a Board decision based 
on CUE, was that which was advanced by him in a March 1998 
letter in support of a motion for reconsideration.  As 
indicated, the Board deems those allegations to be part of 
the current motion for CUE review.  

In that March 1998 letter, the moving party first argued that 
he has recurring symptoms twice a week on the average, and 
that this fulfills the requirements for a higher rating, 
since under Diagnostic Code 7305, a 20 percent rating only 
requires recurring symptoms 2 or 3 times a year.  

Secondly, the moving party questioned whether his parasite 
infestation was regarded by the Board as one of the symptoms 
of his ulcer disease, and questioned further, as to why the 
Board had described the symptomatology of his ulcers as 
"'only' epigastric pain and nausea," and did not "mention 
that other symptoms included presence of parasites and 'ulcer 
niches,' 'acute gastric mucosal lesions' and 'duodenitis'."

Finally, the moving party took exception to the evaluation of 
his parasitism by analogy under Diagnostic Code 7324, and 
pleaded for the Board to use a more appropriate Diagnostic 
Code for comparison by analogy of his parasitism.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has failed to provide a basis 
for his conclusion that the Board's February 1998 decision 
contained CUE other than, at best, to raise previous 
contentions regarding the nature and extent of his 
disability.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Written argument submitted by the moving party essentially 
disagrees with how the facts were weighed and evaluated in 
February 1998.  Specifically, the moving party first 
questioned the Board's interpretation of the number of 
recurring ulcer symptoms that he had.  The moving party then 
questioned why the Board chose certain gastrointestinal 
symptomatology in the record over others in the evaluation of 
his claim.  And finally, the moving party took exception to 
the Board's choice of Diagnostic Codes in the evaluation by 
analogy of one of the components of his service-connected 
gastrointestinal disorder.  

38 C.F.R. § 20.1403(d)(3) specifically notes that a 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  With respect to the exception taken 
to the use of Diagnostic Code 7324 by analogy, the moving 
party has failed to set forth a specific allegation of error, 
in that he has not stated why that Diagnostic Code was not 
appropriate, nor what Diagnostic Code would be more 
appropriate.  In essence, the moving party has not alleged 
the existence of an error that is "undebatable" nor of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Russell, 3 
Vet. App. at 313-14.

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, of either fact or law, in the February 
1998 decision by the Board that would lead one to conclude 
that any such error was undebatable.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the February 1998 Board decision 
on the grounds of CUE is denied.




		
	Thomas J. Dannaher
Member, Board of Veterans' Appeals


 


